Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 01/04/22 was filed after the mailing date of the Notice of Allowance on 10/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for the allowable subject matter: 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15, the prior art of record, specifically Ko Hyun Soo et al (US 20110134902) (see IDS) teaches in fig. 1 and [0032], downlink refers to communication from the BS 20 to the UEs 10, and uplink refers to communication from the UEs 10 to the BS 20. In the downlink, a transmitter may be a part of the BS 20, and a receiver may be a part of the UEs 10. In the uplink, a transmitter may be a part of the UEs 10, and a receiver may be a part of the BS 20.
Lan et al (US 20150049713)(see IDS) teaches in [0011] a physical-layer scheme in LTE MIMO OFDM systems based on precoding codebooks and rotation on channel matrixes is proposed. Specifically, a Precoding-codebook-base Secure Uplink (PSU) scheme is proposed to utilize the channel reciprocity, uniqueness, and randomness in solving the secure initiation problem.
Jeon et al (US 20200007204)(see IDS) discloses in fig. 8, block 240 memory, 241 Equivalent matrix codebook, 242 Unitary matrix codebook.
TSILIGIANNI et al., "Construction of Incoherent Unit Norm Tight Frames with Application to Compressed Sensing,” IEEE Transactions on Information Theory, April 2014, Vol. 60, No. 4. pp.2319 - 2330(see IDS) teaches Equiangular tight frames
(ETFs)  and Section III discloses two algorithms for the construction of
incoherent UNTFs and discuss their convergence.
However, none of the prior arts cited alone or in combination provides the motivation to teach generating a second transformation matrix based on the first transformation matrix, the second transformation matrix having dimensions different from dimensions of the first transformation matrix; generating a third transformation matrix by performing a series of unitary transformations on the second transformation 
Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liu Shuwang can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.